COMPX DECLARES REGULAR QUARTERLY DIVIDEND DALLAS, TEXAS...August 26, 2010...CompX International Inc. (NYSE:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on September 23, 2010 to stockholders of record at the close of business on September 10, 2010. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
